Two informations were filed accusing defendant-appellant, together with the other defendants, of the crime of unlawfully and knowingly possessing policy slips, in violation of section 974 of the Penal Law, and of the crime of unlawfully keeping a room used for gambling, in violation of section 973 of the Penal Law. Defendant-appellant was convicted on both informations. Sentence was suspended on the latter charge and on the former defendant-appellant was sentenced to the New York City Penitentiary. Judgments unanimously affirmed. No opinion. Present—Martin, P. J., MeAvoy, O’Malley, Townley and Dore, JJ.